Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  February 26, 2016                                                                      Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  153159-60(80)(81)                                                                            Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  JUDITH ANGELOFF,                                                                             Joan L. Larsen,
                                                                                                         Justices
           Plaintiff-Appellee,
                                                              SC: 153159; 153160
  v                                                           COA: 322643; 322853
                                                              Oakland CC: 2013-133293-NI
  CITY OF ROYAL OAK,
            Defendant-Appellant,
  and

  GRAND TRUNK WESTERN RAILROAD
  COMPANY,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motions of defendant-appellee and plaintiff-
  appellee to extend the time for filing their answers to the application for leave to appeal
  are GRANTED. The answers will be accepted as timely filed if submitted on or before
  April 5, 2016.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             February 26, 2016